TRIAL COURT CASE NO.                             b-1-&i J, !i- DDO 30 1
                                                                      §                                  IN THE DISTRICT COURT
                                                                      §
                                                                      §                                 0 ~5+h COUNTY' TEXAS
                                                                      §
                                                                      §                                            JUDICIAL DISTRICT

                            DISTRICT CLERK'S INFORMATION SHEET
THE FOLLOWING INFROMATION HAS BEEN COMPILED BY THE DISTRICT CLERKS OFFICE:


Date of order appealed:                    vaJCo-~~o:~~
            Attorney on appeal (check applicable box):
                        D appointed                          ~etained             .             D Pro Se           .
NameofAppellee' sAttorney:                         & 1Cvr-z                J _€ktc;h _                                 SB#   o..% i f'$D
            AttomeyAddr~ss:                   BDh            /!t~~§78'7c:1/
            Attorney E-Mrul Address:                    ba4.~LJ(!._
                                                             I
                                                                    ~~
Send Information Sheet, Notice of Appeal and Motion for New Trial (if filed) to:
Third Court of Appeals (E-Mail Copy in PDF format to: 3rdClerksAndReporters(a),txcourts.gov)
Court Reporter:

 On,_ _ _ _ _ _ _ _ ___
                            --           E-Mail          _     _ _.H and Delivery - -- ·Mail


                                                                                                 By: _ _ _(clerk's initials)